Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Title
Amend the title to read:	DEVELOPING APPARATUS CAPABLE OF ENHANCING EFFICIENCY OF PEELING OFF DEVELOPER FROM A DEVELOPING SLEEVE

Specification
In paragraph [0002], line 9, change “the development” to --- development ---.
In paragraph [0023], line 2, after “developing sleeve” insert --- 41 ---.
Drawings
The following changes to the drawings have been approved by the examiner:

In Figure 3, delete reference numerals “46a” and “46b” and their corresponding lead lines because neither reference numeral is identified in the specification.

In order to avoid abandonment of the application, applicant must make these drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-7 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a developing apparatus including: a rotatable developing member configured to carry and feed a developer containing toner and carrier to develop an electrostatic latent image formed on an image carrying member; and a magnet provided non-rotatably and stationarily inside the rotatable developing member and configured to include  a first magnetic pole and a second magnetic pole that is provided adjacent to the first 

Claims 8-13 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a developing apparatus including: a rotatable .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masuda et al (US 6,421,520 B2) disclose a developing apparatus having magnetic lower limit domain between repulsion magnetic fields.
Shigehiro (US 10,705,452 B2) discloses a developing device including a cylindrical magnetic field generating member provided inside a developer carrying member.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
March 8, 2022